Citation Nr: 1041563	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-37 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for service-
connected post-myomectomy for leiomyoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to February 
1993.  

This matter is before the Board of Veterans' Appeals (Board) from 
a July 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The Board previously denied these issues in a decision dated in 
March 2008.  Pursuant to a Memorandum Decision, the Court of 
Appeals for Veterans Claims (Court) set aside the Board's 
decision with regard to the two issues listed above in a Judgment 
dated in December 2009.  The Court remanded the case to the Board 
for readjudication consistent with its decision.  The case has 
been returned to the Board for readjudication.  

Status post myomectomy for leiomyoma was evaluated as 10 percent 
disabling at the time the Veteran filed the claim on appeal in 
November 2003.  In an August 2008 rating decision, the RO 
recharacterized the issue as status post total abdominal 
hysterectomy and bilateral salpingoophorectomy, associated with 
status post myomectomy for leiomyoma.  The rating was temporarily 
increased to 100 percent from September 26, 2007 and is now rated 
as 50 percent disabling from January 1, 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Memorandum Decision vacating the Board's March 2008 decision 
regarding the claim for an increased rating for hypertension was 
premised on a finding that the Board failed to address the 
relationship between the Veteran's service-connected hypertension 
and nonservice-connected pheochromocytoma.  In that regard, the 
Court observed that the record contains evidence that the 
Veteran's hypertension is secondary to pheochromocytoma, yet the 
Board failed to discuss the condition.  

In light of the above, the Board finds that a remand is required 
so that a VA physician may review the medical evidence of record 
and offer an opinion regarding the relationship between 
nonservice-connected pheochromocytoma and service-connected 
hypertension.  

Further, the Board observes that the Veteran's last VA 
examination of her hypertension occurred in July 2005, over five 
years ago.  Because there may have been significant changes in 
the Veteran's service-connected condition, the Board believes 
that a current medical examination is in order, particularly 
given the passage of time since the last VA examination.  See 
e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is no 
additional medical evidence which adequately addresses the level 
of impairment since previous examination); See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide 
the Veteran with a thorough the contemporaneous medical 
examination).    

With regard to the issue of an increased rating for myomectomy, 
the Court addressed the fact that the rating criteria used by the 
Board (38 C.F.R. § 4.116, Diagnostic Code 7613) addresses whether 
symptoms can be controlled by medication.  A 10 percent 
disability rating is warranted for symptoms controlled by 
medication, and a 30 percent rating is warranted for symptoms not 
controlled by medication.  In its March 2008 decision, the Board 
noted that the Veteran had not taken medication for her disorder 
since 1991.  However, the Board did not discuss whether the 
medication the Veteran took prior to 1991 actually controlled her 
symptoms and whether the Veteran is not on medication currently 
because previous attempts to control her symptoms with medication 
had been unsuccessful. 

Since the evidence of record does not address the reasons the 
Veteran stopped taking medication, the Board finds that a remand 
is warranted for a VA examiner to review the claims file and 
interview the Veteran to make a determination regarding the 
previous efficacy of medication taken for status post myomectomy.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by a physician to ascertain the 
current severity of her hypertension.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

In evaluating the service-connected 
hypertension, the physician should, to the 
extent possible, distinguish symptoms 
attributable to service-connected 
hypertension from those attributable to any 
disability that is not service-connected, to 
include pheochromocytoma.  

A detailed rationale behind any opinion 
rendered would be of considerable assistance 
to the Board.  

2.  The Veteran should be afforded a VA 
examination regarding her service-connected 
myomectomy.  The examiner is requested to 
obtain a medical history from the Veteran 
regarding the use of medication to treat this 
disorder. 

The examiner is requested to review all 
pertinent records associated with the claims 
file, and after taking into account the 
Veteran's medical history, provide an opinion 
regarding whether the Veteran's symptoms were 
or were not controlled by medication.  

A detailed rationale behind any opinion 
rendered would be of considerable assistance 
to the Board.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

3.  Thereafter, the case should be returned 
to the Board for further adjudication.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

